1    Judy C. Tsai (Bar # 158244)
     Law Office of Judy Tsai
2    710 Lakeway Drive, Suite 180
     Sunnyvale, CA 94085
3    Telephone: (408) 775-8848
     Fax: (408) 775-8838
4
     Attorney for Defendants
5
                                   UNITED STATES DISTRICT COURT
6
                                 NORTHERN DISTRICT OF CALIFORNIA
7

8
     SCOTT JOHNSON,                             )        Case No.: 4:19-cv-06224-YGR
9                                               )
                                                )        ORDER GRANTING STIPULATION TO
10                   Plaintiff,                 )        SET ASIDE DEFAULT AS TO SYSK
                                                )        INVESTMENT, LLC, A CALIFORNIA
11           vs.                                )        LIMITED LIABILITY COMPANY
                                                )        *As Modified by the Court*
12                                              )
     SYSK Investment, LLC, a California Limited )
13   Liability Company; Z&F Auto LLC, a         )
     California limited liability company; and  )
14   DOES 1-10                                  )
                                                )
15                   Defendants.                )
                                                )
16

17          IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff SCOTT

18   JOHNSON and Defendants SYSK INVESTMENT, LLC a California Limited Liability Company

19   (“SYSK”) through their respective counsel, that the Clerk’s Entry of Default entered on

20   December 2, 2019 as to Defendant SYSK INVESTMENT, LLC a California Limited Liability

21   Company shall be set aside (Dkt. 15). Defendant SYSK shall file an answer within seven (7)

22   business days.
23          This Stipulation sets forth the entire agreement between the parties with respect to the
24   matters addressed herein. It shall not be altered nor modified unless such alteration or
25   modification is in writing and signed by all signatories hereto.

                                       Order Granting Stipulation and Order Thereon - 1
1

2

3    Dated: December 16, 2019                    __________/s/_______________________
                                                       Amanda Seabock
4                                                      Counsel for Plaintiff, Scott Johnson

5

6
     Dated: December 16, 2019                    __________/s/_______________________
7                                                      Judy C. Tsai
                                                       Counsel for Defendant,
8                                                      SYSK INVESTMENT, LLC a California
                                                       Limited Liability Company
9

10
                                                 ORDER
11
            The Court having read and reviewed the foregoing Stipulation of the parties, and good
12
     cause appearing therefor,
13
            IT IS SO ORDERED.
14

15   Dated: December 18, 2019                            _________________________________
                                                         Hon. Yvonne Gonzalez Rogers
16                                                       U.S. Magistrate Judge
                                                         United States District Judge
17

18

19

20

21

22

23

24

25


                                     Order Granting Stipulation and Order Thereon - 2
